Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 8, 14) “an additional input device configured to be moved by the user, wherein the additional input device includes a light emitter configured to emit additional light, wherein the camera is configured to detect the additional light for capturing additional image data of movement of the additional input device, wherein the HMD is configured to use the additional image data of the movement of the additional input device to facilitate a determination of changes in positions of the additional input device, wherein the HMD is configured to display a movement of another virtual object in the scene based on the changes in the positions of the additional input device”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Gaming device with rotatably placed cameras is well known in the art. For instance, Araujo et al. (2020/0348767) in view of Prada Gomez et al. (8179604) and Hilliges et al. (2014/0104274) teaches an input device configured to be moved by a user, wherein the input device includes a light emitter configured to emit light; a head-mounted display (HMD) configured to be worn on a head of the user, wherein the HMD is configured to display a scene for a program during [[the]] execution of the program, wherein the HMD has a camera configured to face the input device to detect the light for capturing image data of the movement of the input device, wherein the HMD is configured to use the image data of the movement of the input device to facilitate a determination of changes in positions of the input device, wherein the HMD is configured to display a movement of a virtual object in the scene based on the changes in the positions of the input device. 
However, Araujo in view of Prada Gomez and Hilliges is silent on “an additional input device configured to be moved by the user, wherein the additional input device includes a light emitter configured to emit additional light, wherein the camera is configured to detect the additional light for capturing additional image data of movement of the additional input device, wherein the HMD is configured to use the additional image data of the movement of the additional input device to facilitate a determination of changes in positions of the additional input device, wherein the HMD is configured to display a movement of another virtual object in the scene based on the changes in the positions of the additional input device”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715